865 F.2d 256
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ella H. BRAUN, Ernest S. Cornwell, Charles A. Coryell, Jr.,Melvin K. Nielson, Dale M. Neilson, Individually and asTrustees or Agents of the Salling Hanson Company Trust, andJohannesburg Manufacturing Company Trust, both MichiganTrusts, Petitioners,v.SHR LIMITED PARTNERSHIP, a West Virginia LimitedPartnership, Joburg Limited Partnership, a WestVirginia Limited Partnership, Respondents.
No. 88-8026.
United States Court of Appeals, Sixth Circuit.
Dec. 20, 1988.

1
Before MILBURN and ALAN E. NORRIS, Circuit Judges, RICHARD F. SUHRHEINRICH, District Judge.*

ORDER

2
The defendants, trustees of two liquidating trusts, petition for leave to appeal the order denying their motion to dismiss for lack of diversity jurisdiction this action for an accounting, removal of the trustees and damages.  The issue for which the petitioners seek review concerns whether the citizenship of limited partners in a limited partnership must be considered in determining whether diversity jurisdiction exists under 28 U.S.C. Sec. 1332.  The plaintiffs have filed a response in opposition to the petition.


3
To obtain permission to appeal pursuant to 28 U.S.C. Sec. 1292(b), the petitioner must show that a controlling question of law is involved as to which there exists substantial grounds for difference of opinion, and that an immediate appeal will materially advance the ultimate termination of the litigation.   Cardwell v. Chesapeake & Ohio Ry. Co., 504 F.2d 444, 446 (6th Cir.1974).  Upon consideration of this petition, we conclude that the petitioner has met these criteria.  Accordingly,


4
It is ORDERED that the petition for permission to appeal pursuant to 28 U.S.C. Sec. 1292(b) is granted.



*
 The Honorable Richard F. Suhrheinrich, U.S. District Judge for the Eastern District of Michigan, sitting by designation